PER CURIAM.
We are in no doubt that the dismissal order appealed from was rightly entered and should be affirmed.
On the argument it appeared quite plain to us on the face of the papers that this was so, and we were disposed to so announce. In view, however, of appellants’ earnest insistence to the contrary, we have carefully reread the record, subjecting it to the most critical inspection and' analysis, and we have found no support in it whatever for appellants’ view. This being so, no useful purpose would be served by setting any of the record out here. It is sufficient to say that the judgment was right and must be affirmed.